DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mani (US 2002/0181681) in view of Chmara et al. (US 9,025,747).
 	Regarding claim 1, Mani teaches a system for call placement over a publicly switched telephone network, the system comprising a server (i.e., system 100, as shown in figure 1, comprising two service switching points (SSPs) 102A-102B and service control point (SCP) node 106 each performed as a call server with a database storing a subscriber service profile; para. [0019]-[0020]), wherein the server is designed and configured to: 
 	receive a first call from a first device to a first telephone number associated with the first device, wherein the call is received over a publicly switched telephone network (i.e., receiving a call from a subscriber’s station over a PSTN; para. [0018] and [0022]);
identify the first device as a function of the first telephone number (i.e., identifying the subscriber’s station or terminal ID 204 via the received 10 digits of a line directory number; para. [0022]); 
selecting, at the first device, at least a predetermined caller identification of a plurality of predetermined caller identifications (i.e., entering a personalized ID indicium (PID) of a plurality of personalized identification indicia 206, as shown in figure 2; para. [0022] and [0025]); 
transmit call confirmation data to the first device (i.e., alerting the calling party, after entering the IPID code, to enter and dial the called party’s number; para. [0025]); 
receive, from the first device, a call initiation command as a function of the call confirmation data (i.e., the call processing model’s service logic initiating a call to the called party; para. [0028]); and 
initiating a second call over the publicly switched telephone network to a second device, as a function of the call initiation command (i.e., performing a call setup process from the calling party 112A toward the called party 112B; para. [0019] and [021]).
It should be noticed that Mani teaches the feature of manually or automatically entering the PID code by the calling party or calling party’s station, as discussed in the paragraph [0025] above. Mani failed to clearly teach the feature of prompting, at the first device (such as the calling party’s station), selection of at least a predetermined caller 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of prompting, at the first device, selection of at least a predetermined caller identification of a plurality of predetermined caller identifications, as taught by Chmara, into view of Mani in order to visually and conventionally select the predetermined calling identification from the list of the predetermined calling identifications.
Regarding claim 2, Mani further teaches the features of receiving the PID code as caller identification data (para. [0025]); retrieving the selected identification indicium corresponding to the entered PID code (para. [0025]); and verifying the caller identification data, such as no PID indicium being selected, as a function of the user identification data, such as a default indicium being selected (para. [0027]).

 	Regarding claim 11, Mani teaches a method of call placement over a publicly switched telephone network, the method comprising:
 	receive, at a server, a first call from a first device to a first telephone number associated with the first device, wherein the call is received over a publicly switched telephone network (i.e., receiving, at either one of the service switching points (SSPs) 102A-102B and service control point (SCP) node 106, each performed as a call server with a database storing a subscriber service profile; para. [0019]-[0020], a call from a subscriber’s station over a PSTN; para. [0018] and [0022]);
identify, by the server, the first device as a function of the first telephone number (i.e., identifying the subscriber’s station or terminal ID 204 via the received 10 digits of a line directory number; para. [0022]); 
selecting, at the first device, at least a predetermined caller identification of a plurality of predetermined caller identifications (i.e., entering a personalized ID indicium (PID) of a plurality of personalized identification indicia 206, as shown in figure 2; para. [0022] and [0025]); 
transmit, by the server, call confirmation data to the first device (i.e., alerting the calling party, after entering the IPID code, to enter and dial the called party’s number; para. [0025]); 
receive, from the first device, a call initiation command as a function of the call confirmation data (i.e., the call processing model’s service logic initiating a call to the called party; para. [0028]); and 
initiating, by the server, a second call over the publicly switched telephone network to a second device, as a function of the call initiation command (i.e., performing a call setup process from the calling party 112A toward the called party 112B; para. [0019] and [021]).
It should be noticed that Mani teaches the feature of manually or automatically entering the PID code by the calling party or calling party’s station, as discussed in the paragraph [0025] above. Mani failed to clearly teach the feature of prompting, at the first device (such as the calling party’s station), selection of at least a predetermined caller identification of a plurality of predetermined caller identifications. However, Chmara et al. (“Chmara”) teaches a system, method and apparatus for managing the calling party identification information offered to called parties. The system provides a managed communication service, such as the PSTN service, and comprises a calling party 20, which uses a calling service administered by a calling server 50, as shown in figure 1 (col.5, lines 58-64). When the calling party makes a call to the called party 120, the calling party is provided or prompted with a plurality of pervious authorized identities, such as 1 Hospital; 2 Dr. X, 3 John X, etc. The calling party selects the identity appropriate for the context of the call, which is then conveyed to the called party (col.6, lines 16-20 and lines 30-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of prompting, at the first device, selection of at least a predetermined caller identification of a plurality of predetermined caller identifications, as taught by Chmara, into view of Mani in order to visually and conventionally select the predetermined calling identification from the list of the predetermined calling identifications.
Regarding claim 12, Mani further teaches the features of receiving the PID code as caller identification data (para. [0025]); retrieving the selected identification indicium .

Claims 3-8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mani (US 2002/0181681) in view of Chmara et al. (US 9,025,747) as applied to claim 1 above, and further in view of Hansson et al. (US 2011/0244854 as cited in the previous Office Action).
 	Regarding claims 3 and 13, Mani and Chmara, in combination, teach all subject matters as claimed above, except for the feature of transmitting call confirmation data to the first device further comprises transmitting a data packet over a network connection to the first device, wherein the data packet causes the first device to display call confirmation data to a user of first device. However, Hansson et al. (“Hansson”) teaches a system and method for controlling telephone call setup of a call comprising the feature of allowing a calling party to initiate the call, to enter callee terminal identifier, a calling party terminal identifier, etc. into a data message DM1 and sent from the calling party terminal to a call setup device via a data connection in data packets (para. [0055]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of transmitting a data packet over a network connection to the first device, wherein the data packet causes the first device to display call confirmation data to a user of first device, as taught by Hansson, into view of Mani and Chmara in order to provide the prompt to the calling party to enter the required additional information.

Regarding claims 5 and 15, Hansson further teaches the user terminal 16 establishing a first connection the call setup device 10 by sending the data message DM1 as the first call. It is obvious to those skill in the art to realize that the first connection or first call was terminated as soon as the second and third calls were setup between the terminal 16 and callee’s terminal 34 (para.[0055]) in order to save the telecommunications resources.
Regarding claims 6 and 16, Hansson further teaches the feature of providing call
information, such as name and password, etc. via one packet, two packets, etc. from
the terminal 16 to the call setup device 10 (para. [0055]). Therefore, if the user waned
the call to be placed through the help of the call setup device 10 and the user accepted
the call at the user terminal 16, a command is sent from the terminal 16 to the call setup
device 10 in a form of data packets (para. [0058)).
 	Regarding claims 7 and 17, Hansson further teaches the callee terminal identifier and included in the data packets in paragraph [0055].
 	Regarding claims 8 and 18, Hansson further teaches the limitations of the claim, such as the response message DM2 indicating that the user may place the call to (the B-number of the callee’s terminal 46) himself (para. [0058)).


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mani (US 2002/0181681) in view of Chmara et al. (US 9,025,747) as applied to claims 1 and 11 above, and further in view of Clark et al. (US 8,494,134 also cited in the previous Office Action).
 	Regarding claims 9 and 19, Mani and Chmara, in combination, teach all
subject matters as claimed above, except for the feature of receiving, over the PSTN, a
verbal identification of the second device. However, Clark et al. (“Clark”) teaches a call
processing system 20, as shown in figure 3. Clark further teaches that the calling party
40 may interact with the communication device 42 to dial the telephone number (555) 555-1234 for a call by speaking a voice command indicative of his/her desire to call that telephone number. The communication device 42 transmits a (dialed) signal 100 over a network portion 50 of the communication network 10, such as a telephone line in the PSTN. The signal 100, which travels to the call processing system 20, servers to place the call to the telephone number (555) 555-1234 associated with a second (callee’s) device (col.13, lines 31-53).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the features of receiving, over the PSTN, a verbal identification of the second device, as taught by Clark, into view of Goncalves and Hansson in order to setup the call to the callee’s terminal using the voice command.
Regarding claims 10 and 20, Clark further teaches the limitations of the claims in
col.17, lines 28-67.

Conclusion
Although the Strauss et al. (US. Pat. #: 5,864,612) Simpson (US 6,771,755) and Durga et al. (US. Pat. #: 7,551,731) are not applied into this Office Action, they are also called to Applicants attention.  They may be used in future Office Action(s).  These references are also concerned with providing to calling party to select a predetermined caller identification of a list of predetermined call identifications for a call he or she is making and transmitting the selected caller identification to a called party.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.

	Any response to this final action should be mailed to:
		Box AF
			Commissioner of Patents and Trademarks
			Washington, D.C. 20231

		Or faxed to:
			(703) 872-9314 or (571) 273-8300 (for formal communications; 
 			Please mark “EXPEDITED PROCEDURE”)

		Or:
If it is an informal or draft communication, please label 			 “PROPOSED” or “DRAFT”)

		Hand Carry Deliveries to:
			Customer Service Window
			(Randolph Building)
			401 Dulany Street
 			Alexandria, VA 22314

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: August 2021